PER CURIAM.
We affirm the trial court’s judgment and sentence entered pursuant to its order revoking appellant’s probation. However, the order revoking probation appears to find that appellant committed both violations alleged in the affidavit of violation of probation, although the state presented evidence concerning only one of the alleged violations. Accordingly, we remand with instructions to enter an amended revocation order correcting this apparent clerical error.
MINER, BENTON and PADOVANO, JJ., concur.